Motion granted and the order of this .court entered on December 7, 1965, is modified by striking out the designation of Loranee Hoekert, Esq., as counsel to prosecute the appeal and by substituting therefor Jenkin R. Hoekert, Esq., of 161-19 Jamaica Avenue, Jamaica, New York, as such counsel. The time within which appellant shall perfect the appeal is enlarged until 120 days from the date of entry of this order (see Code Crim. Pro., § 535).. Concur — McNally, J. P., Stevens, Capozzoli and Witmer, JJ.